 


114 HR 2533 IH: To amend the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 relating to local guard contracts abroad under the diplomatic security program, and for other purposes.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2533 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Ms. Frankel of Florida (for herself and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To amend the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 relating to local guard contracts abroad under the diplomatic security program, and for other purposes. 
 
 
1.Local guard contracts abroad under diplomatic security program
(a)In generalSection 136(c)(3) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864(c)(3)) is amended to read as follows:  (3)in evaluating proposals for such contracts, award contracts to technically acceptable firms offering the lowest evaluated price, except that—
(A)the Secretary may award contracts on the basis of best value (as determined by a cost-technical tradeoff analysis); and (B)proposals received from United States persons and qualified United States joint venture persons shall be evaluated by reducing the bid price by 10 percent;.
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes— (1)an explanation of the implementation of paragraph (3) of section 136(c) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991, as amended by subsection (a) of this section; and
(2)for each instance in which an award is made pursuant to subparagraph (A) of such paragraph (3), as so amended, a written justification and approval, providing the basis for such award and an explanation of the inability to satisfy the needs of the Department of State by technically acceptable, lowest price evaluation award.  